DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2014-25232, filed on 12/12/2014, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/25/2020 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrases “(c) a maximum TC value (TCmax) is 2.5 or more at the time of carrying out an X-ray diffraction analysis (20-0 scan) on the orientational Ti compound layer and computing individual TC values of seven planes of (111), (200), (220), (311), (331), (420), and (422)” and “(d) in the case of measuring crystal orientations, in a plane parallel to the surface, of the tool body of crystal grains for which a plane exhibiting the maximum TC value is perpendicular to the surface of the tool body using an X-ray pole figure of the (200) plane in a case where the plane having the maximum TC value of the orientational Ti compound layer is a plane other than (200) or an X-ray pole figure of the (111) plane in a case where the plane having the maximum TC value is (200), a full width at half maximum of 0 scan is 300 or less” render the claim indefinite.  It is unclear as to what value or measurement corresponds to a “TC value” and no claim limitations provide the calculation of measurement steps of such a value.  Similarly, it is unclear s to what an “X-ray pole figure of the (200) plane in a case where the plane having the maximum TC value of the orientational Ti layer is a plane other than (200) or an X-ray pole figure of the (111) plane in a case where the plane having the maximum TC value is (200), a full width at half maximum of 0 scan is 300 or less” pertains to in terms of method of measurement, calculation, and points of reference.  It is unclear as to what a “full width at half maximum of 0 scan is 300 or less” corresponds to and how such is measured.  
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned limitations c) and d) due to lack of clarity.

	In regards to Claim 1, the term “orientational Ti compound layer” renders the claim indefinite.  It is unclear as to what attributes and characteristics render a Ti compound layer to be “orientational”.  For example, the term could refer to the Ti compound layer having a given orientation, or set/structure in a particular orientation.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term broadly to mean that the Ti compound layer has an orientation.

In addition to the rejections set forth above, Claims 2-8 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2018024038 (Murakami).
In regards to Claim 1-8, Murakami teaches a surface coated cutting tool formed of a Ti compound layer containing at least nitrogen and carbon on a tool base body surface, a nitrogen concentration in the Ti compound layer gradually increases as a distance from a tool base body becomes far in a range within 0.20 μm to the Ti compound layer side from the tool base body surface when performing measurement in a vertical direction from the tool base body surface in the neighborhood of a cutting blade, at the same time, an average concentration gradient of nitrogen concentration is 20 atom%/μm or more and 300 atom%/μm or less (Abstract).  Murakami teaches that the substrate is a surface of a tool base made of a WC-based cemented carbide or TiCN-based cermet (Claim 1).  Murakami further teaches that the first Ti compound layer contains nitrogen in the layer that increase in direction, and the second Ti compound layer can be a Ti compound layer composed of a TiCN layer (¶14), and that TiN is superior in toughness as a layer (¶17) – corresponding to a surface-coated cutting tool comprising a tool body made of tungsten carbide-based cemented carbide or a titanium carbonitride-based cermet, and a hard coating layer including at least one orientational Ti compound layer which is made of a rock-salt type cubic crystal structure (instant Claim 1), wherein the hard coating includes, in addition to the orientational Ti compound layer, one or more layers of a carbonitride of Ti (instant Claim 2).  Murakami teaches that the average layer thickness of the first Ti compound layer is 0.20-2.0 µm (¶20), and that the thickness of the first and second Ti compound layers is 


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Japanese Patent Application Publication No. JP 2017/144548 (Okude) teaches a surface-coated cutting tool having a hard coating layer formed on the surface of a tool substrate, the hard coating layer comprises one or more layers selected from layers of TiC, TiN, TiCN, TiCO and TiCNO, and at least one among them includes a Ti compound layer having the average total layer thickness of 2-15 μm configured by the TiCN layer (Abstract). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784